      Case: 3:20-cv-00390-wmc Document #: 18 Filed: 03/08/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF WISCONSIN

DOUGLAS WULZ,

                   Plaintiff,
      v.
                                                      Case No. 20-cv-390-wmc
ANDREW SAUL,
Commissioner of Social Security,

                   Defendant.


                          JUDGMENT IN A CIVIL CASE


      IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant Andrew Saul, Commissioner of Social Security against plaintiff Douglas

Wulz affirming the Commissioner’s decision and dismissing this case.




      s/ K. Frederickson, Deputy Clerk                           3/08/2021
       Peter Oppeneer, Clerk of Court                               Date
